Title: Enclosure: Deed of Mortgage of Slaves to Henderson, McCaul & Company, 12 May 1796
From: Jefferson, Thomas
To: Henderson, McCaul & Company


                    This indenture made on the 12th. day of May 1796. between Thomas Jefferson of Albemarle in Virginia of the one part, and Messrs. Henderson McCaul & Co. of Great Britain merchants and partners of the other part, witnesseth, that for the purpose of securing to the said Henderson McCaul & Co. several sums of money due to them from the said Thomas by several bonds amounting to about fifteen hundred pounds with interest, and in consideration that the said Henderson McCaul & Co. will forbear to demand by process in law, one third of the said debt till July 1797. one other third till July 1798. and one other third till July 1799, and for the further consideration of five shillings in hand paid to the said Thomas on their part, the said Thomas hath given, granted and conveyed to the said Henderson McCaul & Co. the following slaves to wit, Jame Hubbard and Cate his wife, and Armistead, Rachael, Burrel, Nace, Maria, Eve,  Philip, Sarah and Nancy their children, Will smith and Abbey his wife and Jesse, Sal, Lucy, Dick, Flora, Fanny, Edy and Armstead their children, Bess and Hal, Caesar and Cuffy her children, Suck and Cate, Daniel and Stephen her children, Hercules and Bet his wife and Austin, Gawen, Cate, Mary and Hercules their children, Hanah and Lucinda, Reuben and Solomon her children, Dick and Dinah his wife and John, Aggey, Moses, and Evans their children, all residing on the lands of the said Thomas called Poplar Forest in Bedford and Campbell, and Lucinda and Sarah, Sandy, and Sousy her children, residing on his lands called Lego in Albemarle, and Frank and Toby residing at Monticello in Albemarle, in all fifty two, to have and to hold the said slaves to them the said Henderson McCaul & Co. their heirs executors, and administrators. Provided that if the said Thomas shall pay to them, one third of the said debt and interest before July 1797. one other third before July 1798. and one other third before July 1799. or if the said Henderson McCaul & Co. should demand in law earlier paiment, then these presents to be void. In witness whereof the said Thomas hath hereto put his hand and seal on the day and year first above written.
                